Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination.
 

Response to Amendment
This Office Action has been issued in response to Arguments filed on 10/05/2021.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Examiner Notes
The Examiner notes that there were no submitted claim set associated with Applicant Arguments/Remarks submitted on 10/05/2021. The Examiner assumes that the claim set is the same as the one used on the last rejection.


Response to Arguments

Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.
 
Applicant in essence disagrees with the Examiner regarding claims 1-20 failing to comply with the written description requirement (page(s) 2, 3). Applicant points to paragraph [0039] of the disclosure and asserts that the limitation is fully supported in Applicant's patent application and requests withdrawal of the rejections under§ 112, first paragraph. This has not been found persuasive. 
The Examiner respectfully disagrees and points Applicant to the rejection below for details. As explained in the rejection below, paragraph [0040] supports: "In the event the write operation (i.e., the format write operation or full-track write operation) is directed to an area (e.g., track) containing valid data within the data set 336, the protection module 312 may perform operations to protect valid data", in other words, a data protection operation is performed if the write operation is a full-track write operation track containing valid data, which is different from “performing a data protection operation when the storage area is located on or before the last track.”

Further, paragraph [0046] supports: "If, on the other hand, the data protection function is enabled, the method 600 identifies 612 and analyzes 612 metadata (e.g., catalog 332, VTOC 334, etc.) associated with the data set 336. This may done to determine where valid data ends within allocated storage space 500 of the data set 336. At this point, the method 600 determines 614 whether the write operation will overwrite valid data in the data set 336. If so, the method 600 performs 616 a data protection operation to protect the valid data.”, in other words, If protection is enabled, metadata is analyzed to determine where valid data ends within storage. It is then determined IF a write operation will overwrite valid data in the dataset and, in the event the write operation will overwrite valid data in the dataset, a data protection operation to protect the valid data is performed, which is different from “performing a data protection operation when the storage area is located on or before the last track.” 

Paragraph [0039] supports: “If validation is enabled for the data set 336, the data determination module 310 may determine whether the write operation is directed to valid data within the data set” … “ If the data set 336 is a Virtual Storage Access Method (VSAM) data set 336, information in a catalog 332 may in certain embodiments be analyzed to determine a high used relative byte address (HURBA) value. This value may be converted to a CCHH value that represents a last track in the data set 336 that has been written with valid data. Any tracks beyond this point typically do not contain end of valid data is located in the data set 336.”, in other words, If validation is enabled, It is determined whether a write operation is directed to valid data in a data set. Further, If the data set is of a specific type (VSAM), information may be analyzed and converted to obtain a value that represents a last track in the data set that has been written with valid data.   Additionally, If the data set is of another type (non-VSAM), other values are checked to determine where the end of valid data is in the data set, which is different from “performing a data protection operation when the storage area is located on or before the last track.”
The specification clearly discloses determining if a write is directed to an area containing valid data or not, performing protection operation if the area contains valid data or protecting valid data if overwrite of valid data is not allowed.
Nowhere on the specification is disclosed the performing of a data protection operation when the storage area is located on or before a last track.

Applicant argues in essence on page(s) 4, 5 taking Claim # 1 as exemplary that the cited prior art references fail to disclose "in the event the storage area is located on or before the last track and the write operation is a full-track write operation, performing a data protection operation," as recited in Applicant's independent claims. This has not been found persuasive. 
The Examiner respectfully disagrees and points Applicant to the rejection below for details. Examiner relied on Bui not simply to disclose that a full track operation is Bui additionally teaches that the system evaluates received commands, evaluates boundaries of record accesses (read or write) in formatted devices and takes specific set of actions based on received full track operation commands (Bui col 5 ln 28-45, col 8 ln 40-45). Further, as explained in the rejection below, Bui in Figure 3 elements 303, 305, col 5 In 59-67, col 6 In 4-8, col 9 In 19-21, claim 1-b discloses determining whether a received command is a full track operation. Debiez in  [0011], [0012], [0014], [0025], [0029] teaches a method and system for storing data using protection which may be implemented with different types of storage media where for sequential access storage, a last block (i.e.  boundary identified) written from a received plurality of blocks is recorded for each volume to prevent future writing and where for non-sequential access storage, preventing the overwrite of received blocks requires recording all block numbers so that, either a last specified block number or all block numbers are memorized, as appropriate, to prevent future writing of data. Further, data on the storage medium is managed in blocks or pieces of information that a storage device can write on the storage media (e.g. tracks or sectors on sequential access storage media). Therefore, the combination of Bui and Debiez teaches the cited limitation above. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim(s) 1, 8, 15 includes the limitation " in the event the storage area is located on or before the last track and the write operation is a full-track write operation, perform a data protection operation" which is not supported by the specification as originally filed. 

However, the following alternative limitations in paragraphs [0040] and [0046] are respectively supported: 
“In the event the write operation (i.e., the format write operation or full-track
write operation) is directed to an area (e.g., track) containing valid data within the data set 336, the protection module 312 may perform operations to protect valid data” 
and
“If, on the other hand, the data protection function is enabled, the method 600
identifies 612 and analyzes 612 metadata (e.g., catalog 332, VTOC 334, etc.) associated with the data set 336. This may done to determine where valid data ends within allocated storage space 500 of the data set 336. At this point, the method 600 valid data in the data set 336. If so, the method 600 performs 616 a data protection operation to protect the valid data.” 
Thus, Nowhere on the specification is disclosed the performing of a data protection operation when the storage area is located on or before the last track.
Instead, the specification discloses protection operation when the storage area contains valid data ([0040]) and analyzing metadata to determine where valid data ends in storage and protect valid data if overwrite of valid data is not allowed ([0046]).

Claim(s) 2-7 directly depend from claims 1 and are rejected for the aforementioned reason.
Claim(s) 9-14 directly depend from claims 8 and are rejected for the aforementioned reason.
Claim(s) 16-20 directly depend from claims 15 and are rejected for the aforementioned reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 7-10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gair, JR. (U.S. Publication Number 2016/0349996) in view of Bui (U.S. Patent Number 6,112,277) and in further view of Debiez (U.S. Publication Number 2003/0126359).

Referring to claims 1, 8 and 15, taking claim 15 as exemplary, Gair, JR. teaches “15. A system for preventing data overlays in a data storage system, the system comprising: at least one processor;” Gair, JR.  Figure 1 element 130, [0019] discloses CPU “at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor,” Gair, JR.  Figure 1 element 132, [0019], [0067] discloses memory with instructions executable by CPU
“the instructions causing the at least one processor to: detect a write operation directed to a storage area of a data storage system,” Gair, JR. [0002], [0011] discloses detecting a write request directed to a track of a storage device (DASD) 
“determine a data set that is associated with the storage area;” Gair, JR. [0013] discloses metadata maintained in volume table of content of DASD where attributes of data sets/volumes are associated to specific tracks and sector addresses on the DASD “the data protection operation at least one of preventing the write operation and logging details of the write operation.” Gair, JR. [0040], [0044] discloses that when the overlay prevention flag is activated for a track of a write request (i.e. track contains valid data), the write request is intercepted
Gair, JR. Does not explicitly teach “determine whether the write operation is a full-track write operation;” “analyze metadata associated with the data set to determine a last track of the data set on disk that has been written with valid data; and in the event the storage area is located on or before the last track and the write operation is a full-track write operation, perform a data protection operation,”  
However, Bui teaches “determine whether the write operation is a full-track write operation;” Bui Figure 3 elements 303, 305 , col 5 ln 59-67, col 6 ln 4-8, col 9 ln 19-21, claim 1-b discloses determining whether  a command received is a full track operation
Gair, JR. and Bui are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Bui, that his system to reduce storage device contention improves performance by performing conversion of data recorded in one format to record it in another format (Bui col 1 ln 10-17, col 2 ln 1-2 ). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bui’s system to reduce storage device contention in the system of Gair, JR. to improve performance by performing conversion of data recorded in one format to record it in another format
The combination of  Gair, JR. and Bui does not explicitly teach “analyze metadata associated with the data set to determine a last track of the data set on disk that has been written with valid data
However, Debiez teaches “analyze metadata associated with the data set to determine a last track of the data set on disk that has been written with valid dataDebiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number. Debiez in [0011], [0012], [0014], [0025], [0029] teaches a method and system for storing data using protection which may be implemented with different types of storage media where for sequential access storage, a last block (i.e.  boundary identified) written from a received plurality of blocks is recorded for each volume to prevent future writing and where for non-sequential access storage preventing the overwrite of received blocks requires recording all block numbers so that, either the last specified block number or all block numbers are memorized, as appropriate, to prevent future writing of data. Further, data on the storage medium is managed in blocks or pieces of information that a storage device can write on the storage media (e.g. tracks or sectors on sequential access storage media).  
Gair, JR., Bui and Debiez are analogous art because they are from the same field of endeavor namely, memory management.
Debiez, that his data integrity protection technique improves performance by using a data protection that is independent of a particular hardware or media (Debiez [0017], [0028]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Debiez’s data integrity protection technique in the system of Gair, JR. and Bui to improve performance by using a data protection that is independent of a particular hardware or media
As per the non-exemplary claims 1 and 8, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 2, 9 and 16, taking claim 16 as exemplary, the combination of  Gair, JR., Bui and Debiez teaches “16. The system of claim 15, wherein the instructions further cause the at least one processor to, in the event the storage area is located after the last track,” Debiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number “ permit the write operation to be performed to the storage area.” Gair, JR. Figure 3 element 330, [0041] discloses that when no overlay prevention flag is activated for a track of a write request (i.e. track does not contain valid data), the write request is not intercepted
Gair, JR., Bui and Debiez as set forth in claim 15 is equally applicable to claim 16.
As per the non-exemplary claims 2 and 9, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 3, 10 and 17, taking claim 17 as exemplary, the combination of  Gair, JR., Bui and Debiez teaches “17. The system of claim 15, wherein the instructions further cause the at least one processor to, in the event the storage area is located before the  last track ” Debiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number “but the write operation originates from a trusted application, permit the write operation to be performed to the storage area.” Gair, JR. Figure 3 elements 350-prevention activated, 370-Application authorized, 330, [0043] discloses that when the overlay prevention flag is activated for a track of a write request (i.e. track contains valid data) and the application is authorized, the write request is not intercepted
The same motivation that was utilized for combining Gair, JR., Bui and Debiez as set forth in claim 15  is equally applicable to claim 17.
As per the non-exemplary claims 3 and 10, these claims have similar limitations and are rejected based on the reasons given above.

Gair, JR., Bui and Debiez teaches “14. The computer program product of claim 8, wherein performing the data protection operation comprises permitting the write operation to be performed to the storage area while also logging details of the write operation.” Gair, JR. Figure 3 element 360, [0014], [0036] discloses the use of OVRLY function for recording and updating metadata tables when tracks are written with data
As per the non-exemplary claims 7, these claims have similar limitations and are rejected based on the reasons given above.


Claim(s) 4, 5, 6, 11, 12, 13, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gair, JR. (U.S. Publication Number 2016/0349996) in view of Bui (U.S. Patent Number 6,112,277) in view of Derbiez (U.S. Publication Number 2003/0126359) and further view of Vandenbergh (U.S. Patent Number 6,715,030).

Referring to claims 4, 11 and 18, taking claim 18 as exemplary, the combination of  Gair, JR., Bui and Debiez teaches all the limitations of claim 15  from which claim 18 depends.
Additionally, the combination of  Gair, JR., Bui and Debiez teaches “wherein the instructions further cause the at least one processor to, in the event the storage area is located after the  last track ” Debiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number “but the storage area is within allocated space of the data set,” Gair, JR. Figure 3 element 330, 340-no functionality activated, [0041] discloses that no overlay prevention flag is activated for a track of a write request (i.e. track does not contain valid data) and track is within DASD
The combination of  Gair, JR., Bui and Debiez does not explicitly teach “determine whether a block size associated with the write operation conforms to a block size associated with the data set.”  
However, Vandenbergh teaches “determine whether a block size associated with the write operation conforms to a block size associated with the data set.”  Vandenbergh col 4 ln 34-39, col 6 ln 39-48, col 9 ln 44-67, col 10 ln 1-23 discloses determination if block size of a write command conforms to a block size of a DSAD identified in a cylinder table
Gair, JR., Bui, Debiez and Vandenbergh are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Vandenbergh, that storing track layout information in a table improves performance by populating the table with information identifying tracks which are candidates for quick write operations and improving search times (Vandenbergh Abs, col 4 ln 40-47). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the Vandenbergh’s storing of track layout information in a table in the system of  Gair, JR., Bui and Debiez to improve performance by populating the table with information identifying tracks which are candidates for quick write operations and improving search times
As per the non-exemplary claims 4 and 11, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 5, 12 and 19, taking claim 19 as exemplary, the combination of Gair, JR., Bui, Debiez and Vandenbergh teaches “wherein the instructions further cause the at least one processor to, in the event the block size associated with the write operation does not conform to the block size associated with the data set, prevent the write operation from being performed to the storage area.” Vandenbergh col 6 ln 39-48, col 9 ln 44-45, col 11 ln 27-67, claims 4, 20 discloses write operation not allowed if write command block size does not conform to a block size of a DASD identified in cylinder table
The same motivation that was utilized for combining Gair, JR., Bui, Debiez and Vandenbergh as set forth in claim 18 is equally applicable to claim 19.
As per the non-exemplary claims 5 and 12, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 6, 13 and 20, taking claim 20 as exemplary, the combination of Gair, JR., Bui, Debiez and Vandenbergh teaches “wherein the instructions further cause the at least one processor to, in the event the block size associated with the write Vandenbergh col 6 ln 39-48, col 9 ln 44-45, col 11 ln 27-67, claims 4, 20 discloses write operation allowed if write command block size conforms to a block size of a DASD identified in cylinder table
The same motivation that was utilized for combining Gair, JR., Bui, Debiez and Vandenbergh as set forth in claim 18 is equally applicable to claim 20.
As per the non-exemplary claims 6 and 13, these claims have similar limitations and are rejected based on the reasons given above.














Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        01/10/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132